


EXHIBIT 10.104




AGREEMENT

This Agreement (the "Agreement") is made and entered into as of January 1, 2002
between Puget Sound Energy, Inc. ("PSE") and Puget Energy, Inc. ("Puget
Energy"), both Washington corporations (PSE and Puget Energy collectively, the
"Company"), and Stephen P. Reynolds (the "Executive"). The term "Parties" refers
to the Company and the Executive.


WITNESSETH

WHEREAS, the Company desires to employ Executive as President and Chief
Executive Officer and Executive desires to be so employed; and WHEREAS, the
Company and Executive desire to set forth in writing the terms of their
agreement with respect to Executive's employment; NOW, THEREFORE, in
consideration of the premises and mutual covenants contained herein, the Parties
agree as follows:


SECTION 1


EMPLOYMENT

The Company will employ Executive as President and Chief Executive Officer and
Executive hereby accepts such employment, upon the terms and conditions set
forth in this Agreement. Effective upon execution of this Agreement, Executive
will be elected to the Company's Board of Directors and, during the term of this
Agreement, will be recommended by the Company for reelection to such Board of
Directors.


SECTION 2


TERM

Executive's employment will commence as of January 1, 2002, and, subject to the
termination provisions of Section 7, will continue for an initial term of three
(3) years. Thereafter, Executive's employment will be automatically renewed on
terms no less favorable to Executive as described herein for successive one-year
terms, unless notice of termination is given by either Party to the other at
least one hundred eighty (180) days before the expiration of the then current
term.


SECTION 3


DUTIES

Executive will perform such duties which are assigned to him as are consistent
with his position as President and Chief Executive Officer and will be given
such powers and authority as may be needed to carry out those duties. Executive
will devote substantially all of his business time, attention and energy to the
business and affairs of the Company and its affiliates. Executive may
participate in other businesses as outside director or investor, provided that
Executive shall not actively participate in the operation and management of such
businesses. The employment relationship will also be governed by the general
employment policies and practices of the Company reasonably adopted from time to
time, except to the extent inconsistent and in conflict with the terms of this
Agreement.


SECTION 4


COMPENSATION


(A) BASE SALARY

The Company will pay Executive an annual base salary of Six Hundred Fifty
Thousand Dollars ($650,000), which will be reviewed annually and may be
increased at the discretion of the Board. Executive's annual base salary will be
payable in equal installments not less frequently than monthly.


(B) ANNUAL INCENTIVE BONUS AND EQUITY AWARDS

The Executive shall participate in the Company's annual incentive bonus program
with a target bonus of at least 55% of base salary and a maximum potential bonus
of at least 110% of Base Salary. The bonus payments will be tied to the
Company's annual earnings per share goals established by the Compensation
Committee for participants in the Company's annual incentive goals program, as
modified for executive officers by the Company's performance on the Service
Quality Indices established by the Washington Utilities and Transportation
Commission, or such other goals as may be established by the Compensation
Committee. Notwithstanding the foregoing sentence, Executive will receive not
less than Three Hundred Twenty-five Thousand Dollars as his annual incentive
bonus for 2002. Executive will be granted annual share awards under the
Company's Long Term Incentive Plan ("LTIP") valued at not less than 150% of base
salary, and may be funded from 0% to 175% of such grant at the end of each four
year cycle under the LTIP, depending on the Company's performance. If the
Company adopts new annual incentive bonus plans or programs or new equity-based
incentive compensation plans or programs in substitution for the LTIP awards,
Executive shall be granted awards of comparable value under such plans or
programs.


(C) STOCK OPTIONS

As an inducement to Executive to accept employment with the Company, the Company
will grant to Executive the following:

  A non-qualified option to purchase one hundred and fifty thousand (150,000)
shares of common stock of the Company. This option will be granted as of January
7, 2002 and will have an exercise price equal to the fair market value of the
common stock on the date of grant. The option granted under this Section 4(c)
will have a term of ten years and will vest over a period of four (4) years from
January 1, 2002 at twenty-five percent (25%) per year.



(D) PERFORMANCE-BASED RETIREMENT EQUIVALENT GRANTS AND STOCK ACCOUNT

        (i) As inducement to Executive to accept employment with the Company and
in lieu of participation in the Company’s Supplemental Executive Retirement
Plan, the Company will grant to Executive:

      (A) A non-qualified option to purchase one hundred and fifty thousand
(150,000) shares of common stock of the Company. The option under this Section
4(d) will be granted as of January 7, 2002 and will have an exercise price equal
to the fair market value of the common stock on the date of grant. The option
granted under this Section 4(d) will have a term of ten years and will vest over
a period of five (5) years from January 1, 2002 at twenty percent (20%) per year
and,


      (B) Fifty thousand (50,000) restricted shares of common stock of the
Company as pf January 8, 2002. The restrictions on the shares will lapse over a
period of five (5) years from January 1, 2002 at twenty percent (20%) per year.


        (ii) Additionally, as further consideration in lieu of participation in
the Company’s Supplemental Executive Retirement Plan, Executive shall be granted
performance-based stock equivalents into a deferred compensation account under
the Company’s deferred compensation plan (“Performance-Based Retirement
Equivalent Stock Account”) in January of each year during the term of this
Agreement, commencing on January 1, 2003, calculated as the number of shares
obtained by taking fifteen percent (15%) of Executive’s actual base salary and
incentive bonus for the calendar year preceding each grant and dividing such
amount by the average of the per share closing prices of the common stock of the
Company reported on the New York Stock Exchange on October 31, November 30 and
December 31 of the year preceding the grant. The stock equivalents in the
Performance-Based Retirement Equivalent Stock Account will be entitled to the
same dividends as are declared on the common stock of the Company, which will be
reinvested in common stock of the Company and credited to Executive’s
Performance-Based Retirement Equivalent Stock Account. The stock equivalents
will vest over a period of seven (7) years from January 1, 2002 at fifteen
percent (15%) per year during the first six (6) years, with the balance vesting
during the seventh (7th) year.


SECTION 5


BENEFITS

Executive shall be entitled to participate in the Company's benefit plans for
salaried Executives and for executives, including without limitation the
Supplemental Disability Plan for Executive Employees, the Supplemental Death
Benefit Plan for Executive Employees, the Company's medical, disability and life
insurance programs, the Company's 401(k) plan and qualified retirement plans,
matching Company contributions with respect to plans, the Company's Deferred
Compensation Plan and the like, in accordance with their terms, each of which
may be amended from time to time, and any other benefit plans now or hereafter
available to the Company's executive officers, but excluding the Supplemental
Executive Retirement Plan,. Except for participation in the Supplemental
Executive Retirement Plan, the Company shall provide Executive with medical,
life and disability insurance benefits, and other executive benefits, with terms
and provisions substantially as favorable to Executive as those provided to
other executive officers of the Company. The Company may prospectively amend,
eliminate or add to these insurance and benefit programs at any time, in its
sole discretion. Executive shall be entitled to paid time off in accordance with
Company policies for officers.


SECTION 6


EXPENSES

The Company will reimburse Executive for travel, entertainment and other
expenses reasonably incurred by him in connection with his employment under this
Agreement. In addition, the Company will provide Executive with relocation
benefits of the type outlined on Exhibit A hereto (with final benefits to be
agreed by the Parties in good faith) and will pay Executive Fifty Thousand
Dollars ($50,000) within ten days of Executive's commencement of his duties
hereunder, together with such additional amount as is necessary to compensate
Executive for additional federal income tax payable by Executive with respect to
such payment, in lieu of other miscellaneous relocation expenses not
specifically covered in Exhibit A.


SECTION 7


TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL


(A) TERMINATION WITHOUT CAUSE

        (1) The Company may terminate Executive's employment at any time without
Cause (as defined in Section 7(b) below).

        (2) In the event the Company terminates Executive's employment without
Cause, the Company will:

      (A) pay Executive a severance benefit equal to two times his then current
annual base salary and target annual incentive bonus; and


      (B) accelerate two years of vesting under Executive's Performance- Based
Equivalent Grants and Stock Account under Section 4(d) and


      (C) accelerate vesting under the stock options granted to Executive under
Section 4(c) to the date of termination.



(B) TERMINATION FOR CAUSE

The Company, acting through its Board of Directors, may terminate Executive's
employment for Cause. For the purposes of this Agreement, "Cause" shall mean a
finding by the Board of Directors that the Executive willfully engaged in
illegal or grossly wrongful misconduct that results in financial detriment
materially and demonstrably injurious to the Company. No act on Executive's part
shall be considered "willful" unless he has acted with an absence of good faith
and without a reasonable belief that his action was in or not opposed to the
interest of the Company. Executive shall have the opportunity to appear before
the Board within 60 days, with legal representation if he so chooses, to present
arguments and evidence on his own behalf. If the Board generally fails to comply
with the provisions of this section, any termination of employment by the
Company shall be deemed a termination without Cause for all purposes of this
Agreement. If the Board of Directors of the Company terminates Executive's
employment for "Cause," the Company shall be obligated to pay to Executive any
amounts due Executive under Sections 4 and 5 of this Agreement through the date
of such termination and Executive will be entitled to retain the vested portion
of his stock option and restricted stock grants made pursuant to Sections 4(c)
and (d) and the vested portion of his Performance-Based Retirement Equivalent
Stock Account


(C) TERMINATION WITH GOOD REASON

If anytime during the term of this Agreement Executive terminates his employment
with Good Reason, Executive shall be entitled to the same payments and benefits
provided for in Section 7(a) of this Agreement. For purposes of this Agreement,
"Good Reason" shall mean:

    (i) the assignment to Executive of any duties inconsistent with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibility as contemplated by Sections 1
and 3 or any other action by the Company which results in a diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by
Executive;


    (ii) any failure by the Company to comply with the provisions of this
Agreement, other than an isolated, insubstantial and inadvertent failure not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by Executive;


    (iii) the Company’s requiring Executive to be based at any location other
than its corporate headquarters or relocating the corporate headquarters more
than 25 miles from Bellevue, Washington; or


    (iv) any failure by the Company to assign this Agreement to a successor to
the Company or the failure of a successor to explicitly assume and agree to be
bound by this Agreement.


A reasonable determination by Executive that any of the foregoing events has
occurred and constitutes Good Reason shall be conclusive and binding for all
purposes.


(D) DEATH OR DISABILITY

In the event of Executive's death or Disability, Executive or his estate shall
be paid his base salary earned through the date of such termination, his annual
incentive bonus at the target level pro-rated through the date of termination,
the death and disability benefits as defined in the LTIP and the vested portion
of the Performance-Based Retirement Equivalent Stock Account, stock options and
restricted stock. The Executive or his estate shall also be entitled to any
benefits provided for in the event of death or Disability under Company
disability insurance plans, life insurance and other benefit plans for
executives. "Disability" means a physical or mental condition which renders
Executive unable or incompetent to carry out his material job responsibilities
or the material duties to which Executive was assigned at the time the
disability was incurred, which has lasted for at least three months and which in
the opinion of a physician mutually agreed upon by the Company and Executive
(provided that neither party shall unreasonably withhold agreement) is expected
to last for an indefinite duration or a duration in excess of six months.


(E) CHANGE OF CONTROL

Upon a Change in Control (as defined below) of Puget Energy, the Company will:

    (A) pay Executive an amount equal to three times his then current base
salary and target annual incentive bonus; and


    (B) accelerate vesting of all grants under the stock option and restricted
stock awards made pursuant to Section 4(c) and (d), the LTIP and Executive’s
Performance-Based Equivalent Stock Account; and


    (C) continue Executive’s medical, dental, disability, life and other
insurance benefits in existence at the time of any termination of his employment
upon or after the Change of Control, at the Company’s expense, for a period of
three years or until he obtains similar coverage through another employer,
whichever occurs first.


Executive may, by giving written notice to the Company at least 120 days prior
to receipt of regulatory approval from the Washington Utilities and
Transportation Commission for the Change of Control, may elect to have the LTIP
award payments, the stock option gain, the restricted stock awards, and the
severance payments, as described in 7(e)(A), or any of them, transferred to the
Company's Deferred Compensation Plan or any successor deferred compensation plan
or may elect to change any prior deferral election with respect to such
payments.

For purposes of this Agreement, a Change in Control shall mean the occurrence of
any one of the following actions or events:

    (i) The acquisition by any individual, entity or group of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act) of  20% or more of either (A) the outstanding Puget Energy common
stock or (B) the outstanding Puget Energy voting securities; provided, however,
that the following acquisitions shall not constitute a Change of Control:
(x) any acquisition of securities by Puget Energy, (y) any acquisition of
securities by any employee benefit plan (or related trust) sponsored or
maintained by Puget Energy or any corporation controlled by Puget Energy, or
(z) any acquisition by any corporation pursuant to a business combination, if,
following such business combination, the conditions described in clauses (1),
(2) and (3) of subsection (iii) of this Section 7(e) are satisfied; or


    (ii) A “Board Change” which, for purposes of this Agreement, shall have
occurred if a majority of the seats on the Board are occupied by individuals who
were neither (1) nominated by a majority of the Incumbent Directors nor
(2) appointed by directors so nominated (“Incumbent Director” means a member of
the Board who has been either (x) nominated by a majority of the directors of
Puget Energy then in office or (y) appointed by directors so nominated, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act) or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board); or


    (iii) Approval by the shareholders of Puget Energy of a Business Combination
(which means (A) a reorganization, exchange of securities, merger, consolidation
or other business combination involving Puget Energy or (B) the sale or other
disposition of all or substantially all the assets of Puget Energy or PSE)
unless after giving effect to such Business Combination and any equity financing
completed or contemplated in connection with or as a result of such Business
Combination, (1) more than 66-2/3% of, respectively, the then outstanding shares
of common stock of the corporation resulting from or effecting such Business
Combination and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all the individuals and entities who were the beneficial owners,
respectively, of the outstanding Puget Energy common stock and outstanding Puget
Energy voting securities immediately prior to such Business Combination in
substantially the same proportion as their ownership, immediately prior to such
Business Combination, of the outstanding Puget Energy common stock and
outstanding Puget Energy voting securities, as the case may be, (2) no Person
(excluding Puget Energy and any employee benefit plan (or related trust) of
Puget Energy or its affiliates) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from or effecting such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (3) at
least a majority of the members of the board of directors of the corporation
resulting from or effecting such Business Combination were Incumbent Directors
at the time of the execution of the initial agreement or action of the Board
providing for such Business Combination.


SECTION 8


EXCISE TAXES

If it shall be determined that any payment to Executive pursuant to this
Agreement or any other payment or benefit from the Company, any affiliate of the
Company or any successor to the Company would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code or any similar tax payable
under any federal, state or foreign law, then the Company or its successor shall
pay to Executive an amount equal to all such excise taxes and similar taxes,
plus an amount equal to the federal income taxes and, if applicable any state or
foreign income taxes, which will be payable by Executive as a result of this
additional payment.


SECTION 9


NO MITIGATION

Executive shall not be required to mitigate the amount of any payment due
hereunder by seeking other employment and, except as provided in the next
sentence, the payments due hereunder shall not be affected by any other
employment which Executive may obtain. If Executive accepts a position with
another employer during the period for payment of Executive health and welfare
benefits under Section 5, then the Company's obligation to pay such Executive
benefits will cease as of the date of Executive's new employment, provided,
however, that the Company will continue such benefits for the full period to the
extent that they exceed the comparable benefits from such other employment. The
Company's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Executive or others.


SECTION 10


INDEMNIFICATION

The Company shall defend, indemnify and hold Executive harmless from any and all
liabilities, obligations, claims or expenses which arise in connection with or
as a result of Executive's service as an officer or Executive (or director if
Executive is elected and serves as a director) of the Company and/or any of its
affiliates and subsidiaries to the fullest extent allowed by law. The Company
shall assure that Executive remains covered by the Company's policies of
directors' and officers' liability insurance for six years following the date of
termination.


SECTION 11


NONCOMPETITION

During the term of his employment with the Company and for a period of two years
following any voluntary termination by Executive without Good Reason, Executive
shall not, without the prior written consent of the Company which shall not be
unreasonably withheld, perform services for any person or entity engaged in the
business of selling or distributing electric power or natural gas in the states
of Washington, Oregon or Idaho in competition with the Company. Executive agrees
that damages for breach of the covenants contained in this Section would be
difficult to determine and therefore agrees that these provisions may be
enforced by temporary or permanent injunction. The right to such injunctive
relief shall be in addition to and not in place of any other remedies to which
the Company may be entitled. Executive agrees that the provisions of this
Section are reasonable. However, if any court of competent jurisdiction
determines that any provision within this Section is unreasonable in any
respect, the Parties intend that this Section should be enforced to the fullest
extent allowed by such court.


SECTION 12


PAYMENTS AND DISPUTES

The amounts specified in this Agreement, other than any payments which Executive
has elected to receive in the form of a monthly annuity or has elected to defer
under a deferred compensation plan, shall be paid by the Company no more than 30
days after the date of termination. In the event that any payments due hereunder
shall be delayed for any reason for more than five business days from the date
due, the amounts due shall bear interest at the rate of 12% per annum until
paid.

Any dispute between the Parties hereto with respect to any of the matters set
forth herein shall be submitted to binding arbitration in Seattle, Washington.
Either Party may commence the arbitration by delivery of a written notice to the
other, describing the issue in dispute and its position with regard to the
issue. If the Parties are unable to agree on an arbitrator within 30 days
following delivery of such notice, the arbitrator shall be selected by a Judge
of the Superior Court of the State of Washington for King County upon three
days' notice. Discovery shall be allowed in connection with any such arbitration
to the same extent permitted by the Washington Rules of Civil Procedure but
either Party may petition the arbitrator to limit the scope of such discovery,
in which event the arbitrator shall determine the extent of discovery allowable
in connection with the dispute in question. Except as otherwise provided herein,
the arbitration shall be conducted in accordance with the rules of the American
Arbitration Association then in effect for expedited proceedings. The award of
the arbitrator shall be final and binding, and judgment upon an award may be
entered in any court of competent jurisdiction. The arbitrator shall hold a
hearing, at which the Parties may present evidence and argument, within 30 days
of his or her appointment, and shall issue an award within 15 days of the close
of the hearing. The Company will, regardless of the outcome, pay all reasonable
fees and expenses, including attorneys' fees and the cost of any arbitrator,
incurred by Executive in contesting or disputing any termination for Cause or in
seeking to obtain or enforce any right or benefit provided by this Agreement.


SECTION 13


BENEFICIARY

If Executive dies prior to receiving all of the amounts payable to him in
accordance with the terms of this Agreement, such amounts shall be paid to his
surviving spouse unless Executive has designated another beneficiary in writing
or, if there is no surviving spouse or other designated beneficiary, to his
estate. Such payments shall be made in a lump sum to the extent so payable and
otherwise in accordance with the terms of this Agreement.


SECTION 14


NOTICES

All notices or other communications required or permitted by this Agreement
shall be in writing and shall be sufficiently given if sent by certified mail,
postage prepaid, addressed as follows:

  If to Executive, to:  


  Stephen P. Reynolds     Puget Energy, Inc.     P.O. Box 97034     Bellevue, WA
98009  


  If to Company:  


  Puget Sound Energy, Inc.     P.O. Box 97034     Bellevue, WA 98009-9734    
Attention: Vice President Human Resources     Facsimile: (206) 462-3300  

Any such notice or communication shall be deemed to have been given as of the
date mailed. Any address may be changed by giving written notice of such change
in the manner provided herein for giving notice.


SECTION 15


AMENDMENT; WAIVER

This Agreement shall not be amended or modified nor shall any provision hereof
be waived except by written instrument executed by the Company and Executive. A
waiver of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision, and a waiver of any default in any provision
shall not operate or be construed as a waiver of any later default thereof.


SECTION 16


BINDING EFFECT

This Agreement shall be binding upon and inure to the benefit of the Parties,
and their successors, legal representatives and heirs, including any successor
to the Company's business or assets by merger, consolidation, sale of assets or
otherwise.


SECTION 17


ENTIRE AGREEMENT

This Agreement contains the entire understanding of the Parties with regard to
the subject matter of this Agreement and may only be changed by written
agreement signed by both Parties. Any and all prior discussions, negotiations,
commitments and understandings related thereto, including the prior employment
agreement between the parties, are merged herein.


SECTION 18


GOVERNING LAW

This Agreement shall be governed by, construed and enforced in accordance with
the laws of the state of Washington, without giving effect to principles and
provisions thereof relating to conflict or choice of laws and irrespective of
the fact that any one of the Parties is now or may become a resident of a
different state.


SECTION 19


VALIDITY

In case any term of this Agreement shall be invalid, illegal or unenforceable,
in whole or in part, the validity of any of the other terms of this Agreement
shall not in any way be affected thereby.


SECTION 20


SUCCESSORS

The Company may not assign its rights and obligations under this Agreement
without the prior written consent of Executive except to a successor of the
Company's business which expressly assumes the Company's obligations hereunder
in writing. This Agreement shall be binding upon and inure to the benefit of
Executive, his estate and surviving spouse or other beneficiary, the Company and
the successors and permitted assigns of the Company.


SECTION 21


SURVIVAL OF EXECUTIVE’S RIGHTS

All of Executive's rights hereunder, including his rights to compensation and
benefits, and his noncompetition obligations under Section 17 hereof, shall
survive the expiration of the Employment period, any termination of Executive's
employment and the termination of this Agreement.


SECTION 22


COUNTERPARTS

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

  PUGET SOUND ENERGY, INC.


  By:__________________________________________


  Title:__________________________________________


  PUGET ENERGY, INC.


  By:__________________________________________


  Title:__________________________________________


  EXECUTIVE


  By:__________________________________________   Stephen P. Reynolds




EXHIBIT A


SUMMARY OF RELOCATION PROVISIONS

Puget Sound Energy agrees to the following terms in regard to the relocation of
Steven P. Reynolds from Houston, Texas to the Seattle, Washington area:
 * Payment of the reasonable cost of moving Employee’s household goods from
   Houston, Texas to the Seattle, Washington area, including the cost of up to
   two vehicles and a maximum of six months' storage if needed.
   
 * Reimbursement for reasonable temporary living expenses for rent, required
   deposits, and utility payments for up to six months.
   
 * Reimbursement for expenses to move Employee’s household items from his
   temporary residence to his permanent home in the Seattle area.
   
 * Reimbursement for the non-recurring closing costs associated with the
   purchase of his home in the Seattle area, not to exceed 3% of the purchase
   price, which includes a maximum of 2% for discount points.
   
 * Full tax assistance on eligible expenses.
 * If Employee resigns or is terminated for cause within twelve months of hire,
   Employee will be required to reimburse Puget Sound Energy for the cost of
   your relocation. This obligation will be reduced by 1/12th for each month of
   completed service.